DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer


The terminal disclaimers filed on 7/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,348,352 & 10,686,481 have been reviewed and are accepted.  The terminal disclaimers has been recorded.

Response to Arguments
Applicant’s arguments, see page 2, filed 7/12/2021, with respect to claim 1-17 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance



Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Claim 1, the cited prior art of record does not teach or fairly suggest 
an expandable device for use with a portable electronic device, the expandable device comprising: a body including a first end, a second end, and a longitudinal axis, the body movable between an expanded configuration and a collapsed configuration; a button 
	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of Claims 2-17 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847